Citation Nr: 1753178	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-08-790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee condition.

2. Entitlement to service connection for lumbar back condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2003 to January 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that proceeding has been associated with the claims file.

The Veteran has requested that his case be advanced on the docket due to financial hardship as he is homeless.  See February 2017 VA 21-4138 Statement in Support of Claim.  The motion to advance the case on the docket is granted.  Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a right knee condition is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed lumbar back disability is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Analysis

The Veteran filed a November 2008 claim for service connection for back injury incurred in service.  He testified that while on active duty service he hurt his back during a search and rescue mission when he had to pick up and carry a large orange cylinder P6 pump which put a lot of strain on his back.  See December 2016 Hearing Transcript. 

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and subsequent pain syndrome.  See November 2014 Private Treatment Provider's Correspondence.  

Turning to the second element of service connection, an in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a September 2005 complaint of low back pain.  The Veteran was assessed with a possible muscle spasm and treatment included Motrin medication.  The record includes a December 2014 private DBQ wherein the Veteran's private treating doctor, Dr. R.N., indicated that the onset of the Veteran's current low back pain was in military service after heavy lifting.  Accordingly, element two has been satisfied. 

Finally, with regard to element three, nexus, in a November 2014 Correspondence, the Veteran's private treating doctor, Dr. R.N., opined that the Veteran's degenerative disc disease of the lumbar spine and subsequent pain syndrome was in all likelihood caused by or aggravated by his military service.  See November 2014 Private Treatment Provider's Correspondence.  In a December 2016 Correspondence, the Veteran's private treating doctor, Dr. R.N., opined that the Veteran suffered from chronic and daily low back pain likely due to an injury he sustained during his service in the U.S. Coast Guard.  The Board finds Dr. R.N. competent and credible and affords probative weight to his consistent opinions.  As the only medical opinions of record support the claim for service connection for a lumbar back condition, the Board finds that element three has been satisfied.

In light of the above, the Board finds that the preponderance of evidence supports the Veteran's claims for entitlement to service connection for a lumbar back disability.  The Board finds there is competent and credible medical evidence of record establishing a link between the Veteran's current lumbar back condition and his low back pain in service.  Accordingly, the Board finds that a grant of service connection for a lumbar back disability is warranted.




ORDER

Service connection for lumbar back condition is granted. 


REMAND

The Veteran filed a November 2008 claim for service connection for right knee injury incurred in service.  

STRs include an October 2003 note indicating the Veteran reported right knee pain after he fell while running and banged his right knee on a railing.  The Veteran was assessed with blunt trauma-right leg pain and treatment included Motrin medication.  Additionally, an October 2004 STR noted indicating the Veteran had complaints of bilateral leg pain after jogging in shoes not appropriate for jogging.  The Veteran reported radiating pain from his calves to the back of his knees.  He was assessed with muscular strain.  Treatment included Motrin medication and no heavy running or lower body exercises were recommended.  In a December 2016 Correspondence, the Veteran's private treating doctor, Dr. R. N., opined that the Veteran had chronic right knee pain which may be related to his spinal condition, though this was less certain.  As such, a VA examination to address the etiology of the Veteran's chronic knee pain is warranted. 

The Board notes that the Veteran was scheduled for an August 2013 VA examination, but failed to report.  See August 2013 QTC Invoice.  However, review of the record reveals mail to the Veteran was returned in July 2009, February 2014, and April 2016.  Moreover, in a March 2014 Correspondence the Veteran reported that his current address of record with VA is his old address.  He indicated that he filed a change of address which his representative has submitted on his behalf.  The Veteran noted that he changed his address in a timely manner with the VA Hospital and thought it would automatically update the VA's entire computer system.  The Veteran reported that VA had been sending all correspondence to his old address, since the January 2009 Statement of the Case.  In light of this evidence, the Veteran should again be scheduled for a VA examination on remand. 

Lastly, updated VA treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee condition.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms, to include onset and continuity.  The examiner is requested to set forth all manifestations of the right knee disability and provide a medical opinion on the following:

(a)  Is it is as least as likely as not (50 percent probability or greater) that any right knee disability was caused by or had onset during the Veteran's active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability is caused by the Veteran's service-connected lumbar back disability.  Please explain why or why not.

(c)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected lumbar back disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.  The examiner must include a detailed rationale for all opinions provided. 

3.  Thereafter, readjudicate the Veteran's claim that is the subject of this remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an adequate opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


